Title: To Thomas Jefferson from Reuben Harvey, 3 June 1803
From: Harvey, Reuben
To: Jefferson, Thomas


          
            Respected Friend 
                     
            Cork 3rd. June 1803
          
          Altho’ I have retired from business these several Years, being advanced in Age, I am notwithstanding induced through a long continued regard for the United States of America, to represent to thee the great injury which your Commerce now suffers on this Coast by the pressing of Men from every American Vessel that is met by British Ships of War. In general there are two or more taken, out of each Vessel, & the Juno from Norfolk—which touch’d here on her Voyage to Liverpool lost five—As I am ignorant of the Treatys existing between Great Britain & America I cannot pretend to say by what authority the British Officers press your Seamen, therefore shall not presume to make any remarks on the occasion more than to say that your Trade will suffer much if something be not settled by the respective Governments of both Countrys, with respect to what Men shall be liable to be impress’d from American Ships—The American Consul at London has been recently acquainted with the above mention’d Matter. I had the favour of receiving the thanks of Congress dated in June 1783 for my attention & service to American Prisoners in that War
          With sincere esteem I remain thy real friend
          
            Reuben Harvey Senr.
          
        